Citation Nr: 0519766	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  96-23 493A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a somatization 
disorder (claimed as an undiagnosed illness manifested by 
muscle and joint pain, chest pain, and fatigue).

2.  Entitlement to service connection for major depression 
and cyclothymic disorder (claimed as an undiagnosed illness 
manifested by a mood disorder).

3.  Entitlement to service connection for chronic bronchitis 
(claimed as an undiagnosed illness manifested by shortness of 
breath).

4.  Entitlement to service connection for the residuals of 
exposure to lead in water, petroleum smoke, and chemical 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
January 1994, including service in the Southwest Asia theater 
of operations during the Persian Gulf War. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
relevant part, the RO denied service connection for post-
traumatic stress disorder (PTSD), right ear hearing loss, and 
for shortness of breath, chest pain, muscle/joint pain, 
fatigue, diarrhea, a mood disorder, and stomach pain claimed 
as manifestations of an undiagnosed illness.  The RO also 
denied service connection for residuals of exposure to lead 
in the water, to include as a manifestation of an undiagnosed 
illness.

In July 1999, the Board denied the claim of service 
connection for PTSD and remanded the other issues.  In 
January 2001, the RO granted service connection for right ear 
hearing loss.  Then, in January 2003, the RO granted service 
connection for PTSD.  Lastly, in February 2003, the RO 
granted service connection for irritable bowel syndrome, 
which was previously claimed as diarrhea and stomach pain.  

In light of the foregoing, the claims for service connection 
for right ear hearing loss, PTSD, and diarrhea and stomach 
pain are no longer before the Board.  The remaining issues on 
appeal are as listed on the title page.

In October 2003, the Board again remanded the appeal for 
further development.



FINDINGS OF FACT

1.  The symptoms of muscle and joint pain, chest pain, and 
fatigue are attributable to a somatization disorder.

2.  The symptoms of muscle and joint pain, chest pain, and 
fatigue, as attributable to a somatization disorder, were not 
shown in service or within one year thereafter and are not 
shown to be related to any incident of service.

3.  The symptoms of muscle and joint pain, chest pain, and 
fatigue, as attributable to a somatization disorder, are not 
related to any of the veteran's service-connected 
disabilities.

4.  The symptom of mood disorder is attributable to major 
depression or cyclothymic disorder.

5.  The symptom of mood disorder, as attributable to major 
depression or cyclothymic disorder, was not shown in service 
or within one year thereafter and is not shown to be related 
to any incident of service.

6.  The symptom of mood disorder, as attributable to major 
depression or cyclothymic disorder, is not related to any of 
the veteran's service-connected disabilities.

7.  The symptom of shortness of breath is attributable to 
chronic bronchitis.

8.  The symptom of shortness of breath, as attributable to 
chronic bronchitis, was not shown in service or within one 
year thereafter and is not shown to be related to any 
incident of service.

9.  The symptom of shortness of breath, as attributable to 
bronchitis, is not related to any of the veteran's service-
connected disabilities.

10.  The veteran does not currently have any residuals of 
exposure to lead in water, petroleum smoke, or chemical 
agents.


CONCLUSIONS OF LAW

1.  A disability manifested by symptoms of muscle and joint 
pain, chest pain, and fatigue was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service, nor is it proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1113, 1117, 5107 (West 2002); 38 U.S.C.A. § 
1117 (West 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.317 (2004).

2.  A disability manifested by the symptom of a mood disorder 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service, nor is it 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 1113, 1117, 5107 (West 
2002); 38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.317 (2004).

3.  A disability manifested by the symptom of shortness of 
breath was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service, nor is it 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 1113, 1117, 5107 (West 
2002); 38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.317 (2004).

4.  The residuals of exposure to lead in water, petroleum 
smoke, and chemical agents were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  VA 
provided the veteran with a copy of the appealed April 1995 
rating decision, May 1996 statement of the case, July 1999 
Board decision and remand, October 2003 Board remand, and 
numerous supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  In addition, in a February 2004 letter, VA informed 
the veteran and his representative of the information and 
evidence necessary to substantiate a claim for service 
connection, including a claim based on Gulf War service.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the February 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  VA also asked 
the veteran to inform VA of any additional information or 
evidence relevant to his claims.  Lastly, VA asked the 
veteran to provide any information or evidence pertaining to 
his claims.  Thus, the Board finds that the veteran was 
informed of the evidence he was responsible for submitting 
and the evidence VA would obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the veteran was informed that he could submit 
any records in his possession relevant to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the initial unfavorable rating decision predated the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the February 2004 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claims in March 2005.  In addition, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claims poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

In addition, service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War. 38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. 
3.317 (1999).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPRC 8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 
2001).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were amended, effective March 1, 2002.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be granted for medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

III.  Analysis

Somatization Disorder, Claimed as an Undiagnosed Illness 
Manifested by 
Muscle and Joint Pain, Chest Pain, and Fatigue

After a review of the record, the Board finds that the 
veteran's muscle and joint pain, chest pain, and fatigue have 
been attributed to a known clinical diagnosis, namely 
somatization disorder.  In support of this finding, the Board 
notes the following evidence of record.

A September 1998 VA examination report notes that the 
veteran's MMPI (Minnesota Multiphasic Personality Inventory) 
profile is usually descriptive of individuals who demonstrate 
somatic overconcern illustrated by hypersensitivity to minor 
dysfunctions and many complaints including pain, weakness, 
and fatigue, a physical basis for which are often undefined.  

A May 2000 VA psychological consultation report reflects that 
the veteran was focused on a variety of physical symptoms.  
Based on the MMPI-II, the examiner stated that the veteran 
produced a significant elevation on the hypochondriasis 
clinical scale.  The examiner noted that individuals with 
similar patterns typically have a longstanding over-focus on 
physical symptoms and tend to be hypersensitive to even minor 
physical dysfunctions, and that physical complaints and the 
absence of adequate objective medical findings is common.  
The examiner concluded that a somatization disorder was 
evident and diagnosed the veteran with somatization disorder.  

A December 2002 VA report based on a review of the record 
confirms the diagnosis of somatization disorder.  The 
examiner stated that, given that the MMPI has been around for 
50 years, that the MMPI suggested hypochondriasis in the 
veteran, and that two physicians who examined the veteran 
found that his physical symptoms were of unknown origin, it 
is more likely than not that the veteran suffers from a 
somatization disorder as found on the May 2000 VA 
examination.  

Thus, there is affirmative evidence that relates the 
veteran's symptoms of muscle and joint pain, chest pain, and 
fatigue to causes other than being in the Southwest Asia 
theater of operations during the Gulf War.  As such, the Gulf 
War presumption of service connection does not apply in this 
case.  VAOPGCPREC 8-98; 66 Fed. Reg. 56614-15.  Similarly, 
because the veteran's symptoms have been medically explained, 
the Board observes that service connection is not warranted 
under amended 38 U.S.C. § 1117.  Additionally, to date, the 
Secretary has not determined that a somatization disorder 
warrants a presumption of service connection under 38 
U.S.C.A. § 1117.  See 38 U.S.C.A. § 1117(a)(2)(C).  Thus, the 
Gulf War provisions on presumptive service connection are not 
for application in this case.  Therefore, service connection 
for an undiagnosed illness manifested by muscle and joint 
pain, chest pain, and fatigue is denied.

In the alternative, the Board finds that service connection 
is not warranted for a disability manifested by muscle and 
joint pain, chest pain, and fatigue, to include a 
somatization disorder.  The Board notes the following 
evidence of record.

Service medical records are negative for complaints of or 
treatment for somatization disorder.

A September 1998 VA examination report notes that the 
veteran's MMPI profile is usually descriptive of individuals 
who demonstrate somatic overconcern illustrated by 
hypersensitivity to minor dysfunctions and many complaints 
including pain, weakness, and fatigue, a physical basis for 
which are often undefined.  

A May 2000 VA psychological consultation report contains a 
diagnosis of a somatization disorder.  

The Board observes that the veteran was not diagnosed with a 
somatization disorder until May 2000, which is over 6 years 
after separation from service.  The Board further observes 
that even September 1998 is over 3 years after discharge.  
Moreover, the record is negative for any competent medical 
evidence of a relationship between the veteran's somatization 
disorder and service or any of his service-connected 
disabilities.  Thus, the Board finds that service connection 
for a somatization disorder, as manifested by symptoms of 
muscle and joint pain, chest pain, and fatigue, is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.310.  

The Board acknowledges the veteran's contentions that his 
somatization disorder, to include as an undiagnosed illness 
manifested by muscle and joint pain, chest pain, and fatigue, 
is related to service.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a somatization disorder, to include as 
an undiagnosed illness manifested by muscle and joint pain, 
chest pain, and fatigue.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Major Depression and Cyclothymic Disorder, Claimed as an 
Undiagnosed Illness Manifested by a Mood Disorder

After a review of the record, the Board finds that the 
veteran's mood disorder has been attributed to a known 
clinical diagnosis, namely major depression and/or 
cyclothymic disorder.  In support of this finding, the Board 
notes the following evidence of record.

A September 1998 VA psychology consult report notes that the 
Beck Depression inventory suggested a moderate to severe 
depression and that the depression scale on the MMPI was also 
quite elevated.  The diagnosis was major depressive disorder, 
probable PTSD.  

A May 2000 VA psychological consultation report notes that 
MMPI-II showed significant elevations on the depression 
scale.  The examiner noted that the veteran was exhibiting 
symptoms of a mood disorder and that his problems with mood 
swings have greatly increased his seeking of external 
support.  Diagnoses included probably cyclothymic disorder 
and PTSD.

A December 2002 VA report based on a review of the record 
notes that the veteran has PTSD with mild depression.

Thus, there is affirmative evidence that relates the 
veteran's symptom of a mood disorder to causes other than 
being in the Southwest Asia theater of operations during the 
Gulf War.  As such, the Gulf War presumption of service 
connection does not apply in this case.  VAOPGCPREC 8-98; 66 
Fed. Reg. 56614-15.  Similarly, because the veteran's 
symptoms have been medically explained, the Board observes 
that service connection is not warranted under amended 38 
U.S.C. § 1117.  Additionally, to date, the Secretary has not 
determined that either major depression or cyclothymic 
disorder warrants a presumption of service connection under 
38 U.S.C.A. § 1117.  See 38 U.S.C.A. § 1117(a)(2)(C).  Thus, 
the Gulf War provisions on presumptive service connection are 
not for application in this case.  Therefore, service 
connection for an undiagnosed illness manifested by a mood 
disorder is denied.

In the alternative, the Board finds that service connection 
is not warranted for a disability manifested by mood 
disorder, to include major depression and cyclothymic 
disorder.  The Board notes the following evidence of record.

Service medical records are negative for complaints of or 
treatment for major depression or cyclothymic disorder.

A June 1994 VA examination report reflects the examiner's 
opinion that there is some suggestion that the veteran may 
have some kind of a mood disorder but that whether it is 
cyclothymia or just normal mood variation is difficult to 
tell at this point and that the examiner was not going to 
make a diagnosis of cyclothymia.  The examiner noted that 
mental status examination revealed no evidence of soft signs 
of psychosis or frank delusional or hallucinatory 
experiences.

A February 1998 VA examination report contains no complaints 
or findings related to depression.

A July 1998 VA examination report reflects the examiner's 
opinion that the veteran possibly has depression and a 
referral to psychology.

A September 1998 VA psychology consult report reflects a 
diagnosis of major depressive disorder, probable PTSD.  

A May 2000 VA psychological consultation report notes 
diagnoses of probably cyclothymic disorder and PTSD.

The Board observes that the veteran was not diagnosed with 
major depression until September 1998, which is over 4 years 
after separation from service, and not diagnosed with 
cyclothymic disorder until May 2000, which is over 6 years 
after discharge.  The Board notes the June 1994 VA examiner's 
statement that there is some suggestion that the veteran may 
have some kind of a mood disorder; however, the Board 
observes that the examiner stated that he was uncertain and 
was not going to make a diagnosis at that time.  Furthermore, 
the Board observes that the February 1998 VA examination 
report reflects no complaints or findings of depression.  
Moreover, the record is negative for any competent medical 
evidence of a relationship between the veteran's major 
depression or cyclothymic disorder and service or any of his 
service-connected disabilities.  In this regard, the Board 
observes that the record shows that the diagnoses of major 
depression and cyclothymic disorder have been made as 
distinct disorders separate from his service-connected PTSD.  
Thus, the Board finds that service connection for major 
depression or cyclothymic disorder, as manifested by the 
symptom of a mood disorder, is not warranted.  See 38 C.F.R. 
§§ 3.303, 3.310.  

The Board acknowledges the veteran's contentions that his 
major depression or cyclothymic disorder, to include as an 
undiagnosed illness manifested by a mood disorder, is related 
to service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, supra; Espiritu, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an undiagnosed illness manifested by a 
mood disorder.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.




Chronic Bronchitis, Claimed as an Undiagnosed Illness
 Manifested by Shortness of Breath

After a review of the record, the Board finds that the 
veteran's shortness of breath has been attributed to a known 
clinical diagnosis, namely chronic bronchitis.  In support of 
this finding, the Board notes the following evidence of 
record.

A March 2002 VA examination report reflects the conclusion 
that the veteran has chronic bronchitis.  Based on normal 
spirometry results, the examiner stated that the veteran has 
a pulmonary illness of unknown etiology but that clinically 
the symptoms fit chronic bronchitis.  Upon further review, 
based on some evidence of a progression of symptomatology and 
accompanied objective evidence of mild restriction in the 
lungs, the examiner stated that the veteran's symptomatology 
with normal DLCO (diffusion capacity of carbon monoxide) is 
compatible with the diagnosis of chronic bronchitis and he 
believed that chronic bronchitis is the nature of the problem 
the veteran has.

Thus, there is affirmative evidence that relates the 
veteran's symptom of shortness of breath to causes other than 
being in the Southwest Asia theater of operations during the 
Gulf War.  As such, the Gulf War presumption of service 
connection does not apply in this case.  VAOPGCPREC 8-98; 66 
Fed. Reg. 56614-15.  Similarly, because the veteran's 
symptoms have been medically explained, the Board observes 
that service connection is not warranted under amended 38 
U.S.C. § 1117.  Additionally, to date, the Secretary has not 
determined that chronic bronchitis warrants a presumption of 
service connection under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. 
§ 1117(a)(2)(C).  Thus, the Gulf War provisions on 
presumptive service connection are not for application in 
this case.  Therefore, service connection for an undiagnosed 
illness manifested by shortness of breath is denied.

In the alternative, the Board finds that service connection 
is not warranted for a disability manifested by shortness of 
breath, to include chronic bronchitis.  The Board notes the 
following evidence of record.

Service medical records are negative for complaints of or 
treatment for chronic bronchitis.  However, a May 1990 entry 
notes complaints of a cold and an assessment of upper 
respiratory infection.  A December 1991 entry reflects 
complaints of shortness of breath and an assessment of heat 
exhaustion.  An entry later that month shows that the 
veteran's symptoms had resolved.  The veteran's separation 
examination reflects complaints of shortness of breath but no 
abnormal clinical findings.  

June 1994 X-rays reflect no evidence of cardiopulmonary 
disease.

An April 1997 VA examination report reflects complaints of 
shortness of breath but no diagnosis of chronic bronchitis.

A May 1997 X-ray report notes unremarkable views of the 
chest.

A February 1998 VA examination report reflects complaints of 
shortness of breath but no diagnosis of chronic bronchitis.

A February 1998 X-ray report states that there is no evidence 
of active cardio, mediastinal, or pulmonary parenchymal 
disease.

A July 1998 VA examination report reflects complaints of 
shortness of breath but no diagnosis of chronic bronchitis.

A June 2000 VA examination report reflects complaints of 
shortness of breath but no diagnosis of chronic bronchitis.

Finally, a March 2002 VA examination report reflects the 
conclusion that the veteran has chronic bronchitis.  

Initially, the Board finds that the veteran did not have 
chronic bronchitis in service.  The Board notes that the 
veteran was assessed with an upper respiratory infection in 
May 1990 and complained of shortness of breath in December 
1991.  The Board observes, however, that there are no further 
treatments for an upper respiratory infection in service and 
that, with respect to the shortness of breath, the veteran 
was assessed with heat exhaustion, which later resolved.

The Board next observes that the veteran was not diagnosed 
with chronic bronchitis until May 2002, which is over 8 years 
after separation from service.  The Board notes the veteran's 
complaints of shortness of breath; however, the Board 
observes that the veteran was not diagnosed with chronic 
bronchitis until March 2002.  Furthermore, the Board observes 
that June 1994, May 1997, and February 1998 X-rays were all 
normal.  Moreover, the record is negative for any competent 
medical evidence of a relationship between the veteran's 
chronic bronchitis and service or any of his service-
connected disabilities.  Thus, the Board finds that service 
connection for chronic bronchitis, as manifested by the 
symptom of shortness of breath, is not warranted.  See 38 
C.F.R. §§ 3.303, 3.310.  

The Board acknowledges the veteran's contentions that his 
bronchitis, to include as an undiagnosed illness manifested 
by shortness of breath, is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bronchitis, to include as an 
undiagnosed illness manifested by shortness of breath.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Residuals of Exposure to Lead in Water, Petroleum Smoke, 
and Chemical Agents

After a review of the record, the Board finds that the 
veteran does not currently have any residuals of exposure to 
lead in water, petroleum smoke, and chemical agents.  In this 
regard, the Board notes that the record contains no medical 
evidence, neither in-service nor post-service, of a diagnosis 
of or treatment for a disability of residuals of exposure to 
lead in water, petroleum smoke, and chemical agents.  The 
Board also notes that a March 2002 VA examination report 
states that a November 2001 lead level test detected none in 
the urine in a 24-hour period and therefore there is no 
objective evidence for any residuals of lead exposure.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, the record contains no 
competent medical evidence relating any current residuals of 
exposure to lead in water, petroleum smoke, and chemical 
agents to service.  

The Board acknowledges the veteran's contentions that he has 
the residuals of exposure to lead in water, petroleum smoke, 
and chemical agents that are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

Furthermore, the Board observes that the United States Court 
of Appeals for Veterans Claims has determined, in an 
analogous case involving exposure to Agent Orange, that mere 
exposure, without more, is not a compensable occurrence.  
Winsett v. West, 11 Vet. App. 420, 425 (1998).  The Board 
reiterates that service connection may only be granted for a 
disability resulting from injury or disease incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of exposure to lead in 
water, petroleum smoke, and chemical agents.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for a somatization disorder, to include as 
an undiagnosed illness manifested by muscle and joint pain, 
chest pain, and fatigue, is denied.

Service connection for major depression and cyclothymic 
disorder, to include as an undiagnosed illness manifested by 
a mood disorder, is denied.

Service connection for chronic bronchitis, to include as an 
undiagnosed illness manifested by shortness of breath, is 
denied.

Service connection for the residuals of exposure to lead in 
water, petroleum smoke, and chemical agents is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


